
	
		II
		Calendar No. 382
		110th CONGRESS
		1st Session
		S. 2084
		[Report No. 110–183]
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2007
			Mr. Leahy, from the
			 Committee on the
			 Judiciary, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To promote school safety, improved law enforcement, and
		  for other purposes.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited as the School Safety and Law Enforcement Improvement Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—School Safety Enhancements Act
					Sec. 101. Short title.
					Subtitle A—Elementary and secondary education safety
				enhancements
					Sec. 111. Grant program for school security.
					Sec. 112. Applications.
					Sec. 113. Authorization of appropriations.
					Subtitle B—Campus Public Safety Enhancement
					Sec. 121. National center for campus public safety.
					Sec. 122. Grants for campus law enforcement.
					TITLE II—NICS Improvement Amendments Act of 2007
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Definitions.
					Subtitle A—Transmittal of records
					Sec. 211. Enhancement of requirement that Federal departments
				and agencies provide relevant information to the National Instant Criminal
				Background Check System.
					Sec. 212. Requirements to obtain waiver.
					Sec. 213. Implementation assistance to States.
					Sec. 214. Penalties for noncompliance.
					Sec. 215. Relief from disabilities program required as
				condition for participation in grant programs.
					Sec. 216. Illegal immigrant gun purchase
				notification.
					Subtitle B—Focusing Federal assistance on the improvement of
				relevant records
					Sec. 221. Continuing evaluations.
					Subtitle C—Grants to State court systems for the improvement
				in automation and transmittal of disposition records
					Sec. 231. Disposition records automation and transmittal
				improvement grants.
					Subtitle D—GAO audit
					Sec. 241. GAO audit.
					TITLE III—Equity in Law Enforcement Act
					Sec. 301. Short title.
					Sec. 302. Line-of-duty death and disability
				benefits.
					Sec. 303. Law enforcement armor vests.
					Sec. 304. Byrne grants.
					TITLE IV—Law Enforcement Officers Safety Act of 2007
					Sec. 401. Short title.
					Sec. 402. Amendments to law enforcement officers safety
				provisions of title 18.
					Sec. 403. Government Accountability Office study of qualified
				active and retired law enforcement officers.
					TITLE V—PRECAUTION Act
					Sec. 501. Short title.
					Sec. 502. Purposes.
					Sec. 503. Definitions.
					Sec. 504. National Commission on Public Safety Through Crime
				Prevention.
					Sec. 505. Innovative crime prevention and intervention strategy
				grants.
					TITLE VI—Terrorist Hoax Improvements Act of 2007
					Sec. 601. Short title.
					Sec. 602. Improvements to the terrorist hoax
				statute.
				
			ISchool Safety
			 Enhancements Act
			101.Short
			 titleThis title may be cited
			 as the School Safety Enhancements Act.
			AElementary and
			 secondary education safety enhancements
				111.Grant program
			 for school securitySection
			 2701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by inserting surveillance equipment, after
			 detectors,;
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
								;
				
						(C)by redesignating
			 paragraph (5) as paragraph (6); and
						(D)by inserting
			 after paragraph (4) the following:
							
								(5)Capital
				improvements to make school facilities more
				secure.
								;
						(2)by striking
			 subsection (d)(1) and inserting the following:
						
							(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be 50
				percent of the total of such costs. The non-Federal share of such costs shall
				be 50 percent of such costs.
							;
				and
					(3)by adding at the
			 end the following:
						
							(g)Interagency
				task forceNot later than 60 days after the date of enactment of
				the School Safety and Law Enforcement Improvement Act of 2007, the Director and the Secretary of
				Education, or the designee of the Secretary, shall establish an interagency
				task force to develop and promulgate a set of advisory school safety
				guidelines. The advisory school safety guidelines shall be published in the
				Federal Register by not later than June 1,
				2008.
							.
					112.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
					
						(2)be accompanied by
				a report, prepared in consultation with senior school professionals and senior
				law enforcement officers, demonstrating that each proposed use of the grant
				funds will be—
							(A)an effective
				means for improving the safety of one or more schools;
							(B)consistent with a
				comprehensive approach to preventing school violence; and
							(C)individualized to
				the needs of each school at which those improvements are to be
				made.
							.
				113.Authorization
			 of appropriationsSection 2705
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2009 and inserting $50,000,000 for each of the fiscal years 2008
			 and 2009.
				BCampus Public
			 Safety Enhancement
				121.National
			 center for campus public safety
					(a)In
			 generalThe Attorney General of the United States is authorized
			 to make grants, through the Office of Community Oriented Policing Services, to
			 establish and operate a National Center for Campus Public Safety (referred to
			 in this section as the Center). The Center shall—
						(1)provide quality
			 education and training for campus public safety agencies and the agencies'
			 collaborative partners;
						(2)foster quality
			 research to strengthen the safety and security of the institutions of higher
			 education in the United States;
						(3)serve as a
			 clearinghouse for the identification and dissemination of information,
			 policies, procedures, and best practices relevant to campus safety and
			 emergency response and evacuation procedures;
						(4)develop
			 protocols, in conjunction with the Attorney General, the Secretary of Homeland
			 Security, the Secretary of Education, State, local and tribal governments and
			 law enforcement agencies, private and nonprofit organizations and associations,
			 and other stakeholders, to prevent, protect against, respond to, and recover
			 from natural and man-made emergencies or dangerous situations involving an
			 immediate threat to the health or safety of the campus community;
						(5)promote the
			 development and dissemination of effective behavioral threat assessment and
			 management models to prevent campus violence;
						(6)coordinate campus
			 safety information and resources available from the Department of Justice, the
			 Department of Homeland Security, the Department of Education, State, local and
			 tribal governments and law enforcement agencies, and private and nonprofit
			 organizations and associations;
						(7)increase
			 cooperation, collaboration, and consistency in prevention, response, and
			 problem-solving methods among agencies and jurisdictions serving institutions
			 of higher education in the United States;
						(8)develop
			 standardized formats and models for mutual aid agreements and memoranda of
			 understanding between campus safety and security agencies and other public
			 safety organizations; and
						(9)report annually
			 to Congress and the Attorney General on activities performed by the Center
			 during the previous 12 months.
						(b)Coordination
			 with available resourcesIn establishing the Center, the Attorney
			 General shall—
						(1)consult with the
			 Secretary of Homeland Security, the Secretary of Education, and the Attorneys
			 General of each State; and
						(2)coordinate the
			 establishment and operation of the Center with campus public safety resources
			 that may already be available within the Department of Homeland Security and
			 the Department of Education.
						(c)Definition of
			 institution of higher educationIn this section, the term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $2,750,000 for each of the fiscal years 2008 and 2009
			 and such sums as may be necessary thereafter.
					122.Grants for
			 campus law enforcementThe
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended by adding at the end of title I the following:
					
						JJMatching grant program for campus safety and
				security
							2998.Matching grant program for campus safety and
				security
								(a)In
				generalThe Attorney General is authorized to make grants,
				through the Office of Community Oriented Policing Services, to institutions of
				higher education or consortia of institutions of higher education to pay the
				Federal share of the costs of providing improved security at those
				institutions.
								(b)Preferential
				considerationIn awarding grants under this part, the Attorney
				General shall give preferential consideration, if feasible, to an application
				from an institution of higher education that—
									(1)has a
				demonstrated need for improved security;
									(2)has a
				demonstrated need for financial assistance; and
									(3)has evidenced the
				ability to make the improvements for which the grant amounts are sought.
									(c)Federal share,
				non-Federal share
									(1)In
				generalThe Federal share of the costs of the activities under
				this part shall be 50 percent of the total of such costs. The non-Federal share
				of such costs shall be 50 percent of such costs.
									(2)Special
				ruleAny funds appropriated by Congress for the activities of any
				agency of an Indian tribal government or the Bureau of Indian Affairs
				performing law enforcement functions on any Indian lands may be used by the
				tribal colleges and universities to provide the non-Federal share under this
				subsection.
									(3)Waiver or
				alterationThe Attorney General may provide, in the guidelines
				implementing this section, for the requirement of paragraph (1) to be waived or
				altered in the case of a recipient with a financial need for such a waiver or
				alteration.
									(d)Equitable
				distributionIn awarding grants under this part, the Attorney
				General shall ensure, to the extent practicable, an equitable geographic
				distribution among the regions of the United States and among urban, suburban,
				and rural areas.
								(e)Administrative
				costsThe Attorney General may reserve not more than 2 percent
				from amounts appropriated to carry out this part for administrative
				costs.
								2998–1.Applications
								(a)In
				generalTo request a grant under this part, the institution of
				higher education or consortium shall submit an application to the Attorney
				General at such time, in such manner, and accompanied by such information as
				the Attorney General may require. Each application shall—
									(1)include a
				detailed explanation of—
										(A)the intended uses
				of funds provided under the grant; and
										(B)how the
				activities funded under the grant will meet the purpose of this part;
				and
										(2)be accompanied by
				a report, signed by the chief executive or designated administrator of each
				institution of higher education receiving assistance under the grant,
				demonstrating that each proposed use of the grant funds will be—
										(A)an effective
				means for improving the safety of 1 or more institutions of higher
				education;
										(B)consistent with a
				comprehensive approach to preventing campus crime and ensuring campus security;
				and
										(C)individualized to
				the needs of each institution of higher education or consortium at which those
				improvements are to be made.
										(b)GuidelinesNot
				later than 90 days after the date of enactment of the School Safety and Law
				Enforcement Improvement Act of 2007, the Attorney General shall promulgate
				guidelines to implement this section regarding submitting the applications
				required under this section.
								2998–2.Use of fundsGrants awarded under this part shall be
				distributed directly to institutions of higher education or consortia and shall
				be used to improve campus security at institutions of higher education, whether
				public or private, in the jurisdiction of the grantee through 1 or more of the
				following:
								(1)Hiring of
				additional campus public safety and security officers (sworn and nonsworn) as
				well as additional staff and support staff necessary for emergency
				management.
								(2)Placement and use
				of surveillance equipment, locks, lighting, metal detectors, and other
				deterrent measures.
								(3)Developing and
				implementing emergency communications systems for campuses in order to contact
				students using state-of-the-art communications methods.
								(4)Security
				assessments.
								(5)Security training
				of personnel and students.
								(6)Coordination with
				Federal, State, and local law enforcement.
								(7)Testing of
				emergency response and evacuation procedures.
								(8)Capital
				improvements to make school facilities more secure.
								(9)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
								(10)Establishment
				and operation of an office of campus public safety.
								(11)Computer-aided
				dispatch and record management systems.
								(12)Any other
				measure that, in the determination of the Attorney General, may provide a
				significant improvement in security.
								2998–3.Annual Report to CongressNot later than November 30 of each year, the
				Attorney General shall submit a report to Congress regarding the activities
				carried out under this part. Each such report shall include, for the preceding
				fiscal year—
								(1)the number of grants funded under this
				part;
								(2)the amount of funds provided under those
				grants; and
								(3)the activities for which those funds were
				used.
								2998–4.DefinitionFor purposes of this part, the term
				institution of higher education means an institution of higher
				education as defined in section 101 of the Higher Education Act (20 U.S.C.
				1001) and includes tribal colleges and universities as defined in 20 U.S.C.
				1059c(b)(3);
							2998–5.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $50,000,000 for each of
				the fiscal years 2008 and
				2009.
							.
				IINICS Improvement
			 Amendments Act of 2007
			201.Short
			 titleThis title may be cited
			 as the NICS Improvement Amendments Act of
			 2007.
			202.FindingsCongress finds the following:
				(1)Approximately
			 916,000 individuals were prohibited from purchasing a firearm for failing a
			 background check between November 30, 1998, (the date the National Instant
			 Criminal Background Check System (NICS) began operating) and December 31,
			 2004.
				(2)From November 30,
			 1998, through December 31, 2004, nearly 49,000,000 Brady background checks were
			 processed through NICS.
				(3)Although most
			 Brady background checks are processed through NICS in seconds, many background
			 checks are delayed if the Federal Bureau of Investigation (FBI) does not have
			 automated access to complete information from the States concerning persons
			 prohibited from possessing or receiving a firearm under Federal or State
			 law.
				(4)Nearly 21,000,000
			 criminal records are not accessible by NICS and millions of criminal records
			 are missing critical data, such as arrest dispositions, due to data
			 backlogs.
				(5)The primary cause
			 of delay in NICS background checks is the lack of—
					(A)updates and
			 available State criminal disposition records; and
					(B)automated access
			 to information concerning persons prohibited from possessing or receiving a
			 firearm because of mental illness, restraining orders, or misdemeanor
			 convictions for domestic violence.
					(6)Automated access
			 to this information can be improved by—
					(A)computerizing
			 information relating to criminal history, criminal dispositions, mental
			 illness, restraining orders, and misdemeanor convictions for domestic violence;
			 or
					(B)making such
			 information available to NICS in a usable format.
					(7)Helping States to
			 automate these records will reduce delays for law-abiding gun
			 purchasers.
				(8)On March 12,
			 2002, the senseless shooting, which took the lives of a priest and a
			 parishioner at the Our Lady of Peace Church in Lynbrook, New York, brought
			 attention to the need to improve information-sharing that would enable Federal
			 and State law enforcement agencies to conduct a complete background check on a
			 potential firearm purchaser. The man who committed this double murder had a
			 prior disqualifying mental health commitment and a restraining order against
			 him, but passed a Brady background check because NICS did not have the
			 necessary information to determine that he was ineligible to purchase a firearm
			 under Federal or State law.
				203.DefinitionsAs used in this title, the following
			 definitions shall apply:
				(1)Court
			 orderThe term court order includes a court order
			 (as described in section 922(g)(8) of title 18, United States Code).
				(2)Mental health
			 termsThe terms adjudicated as a mental defective,
			 committed to a mental institution, and related terms have the
			 meanings given those terms in regulations implementing section 922(g)(4) of
			 title 18, United States Code, as in effect on the date of the enactment of this
			 Act.
				(3)Misdemeanor
			 crime of domestic violenceThe term misdemeanor crime of
			 domestic violence has the meaning given the term in section 921(a)(33)
			 of title 18, United States Code.
				ATransmittal of
			 records
				211.Enhancement of
			 requirement that Federal departments and agencies provide relevant information
			 to the National Instant Criminal Background Check System
					(a)In
			 GeneralSection 103(e)(1) of the Brady Handgun Violence
			 Prevention Act (18 U.S.C. 922 note) is amended—
						(1)by striking
			 Notwithstanding and inserting the following:
							
								(A)In
				generalNotwithstanding
								;
						(2)by striking
			 On request and inserting the following:
							
								(B)Request of
				attorney generalOn
				request
								;
						(3)by striking
			 furnish such information and inserting furnish electronic
			 versions of the information described under subparagraph (A);
			 and
						(4)by adding at the
			 end the following:
							
								(C)Quarterly
				submission to attorney generalIf a department or agency under
				subparagraph (A) has any record of any person demonstrating that the person
				falls within one of the categories described in subsection (g) or (n) of
				section 922 of title 18, United States Code, the head of such department or
				agency shall, not less frequently than quarterly, provide the pertinent
				information contained in such record to the Attorney General.
								(D)Information
				updatesThe agency, on being made aware that the basis under
				which a record was made available under subparagraph (A) does not apply, or no
				longer applies, shall—
									(i)update, correct,
				modify, or remove the record from any database that the agency maintains and
				makes available to the Attorney General, in accordance with the rules
				pertaining to that database; or
									(ii)notify the
				Attorney General that such basis no longer applies so that the National Instant
				Criminal Background Check System is kept up to date.
									(E)Annual
				reportThe Attorney General shall submit an annual report to
				Congress that describes the compliance of each department or agency with the
				provisions of this
				paragraph.
								.
						(b)Provision and
			 Maintenance of NICS Records
						(1)Department of
			 homeland securityThe Secretary of Homeland Security shall make
			 available to the Attorney General—
							(A)records, updated
			 not less than quarterly, which are relevant to a determination of whether a
			 person is disqualified from possessing or receiving a firearm under subsection
			 (g) or (n) of section 922 of title 18, United States Code, for use in
			 background checks performed by the National Instant Criminal Background Check
			 System; and
							(B)information
			 regarding all the persons described in subparagraph (A) of this paragraph who
			 have changed their status to a category not identified under section 922(g)(5)
			 of title 18, United States Code, for removal, when applicable, from the
			 National Instant Criminal Background Check System.
							(2)Department of
			 justiceThe Attorney General shall—
							(A)ensure that any
			 information submitted to, or maintained by, the Attorney General under this
			 section is kept accurate and confidential, as required by the laws,
			 regulations, policies, or procedures governing the applicable record
			 system;
							(B)provide for the
			 timely removal and destruction of obsolete and erroneous names and information
			 from the National Instant Criminal Background Check System; and
							(C)work with States
			 to encourage the development of computer systems, which would permit electronic
			 notification to the Attorney General when—
								(i)a
			 court order has been issued, lifted, or otherwise removed by order of the
			 court; or
								(ii)a
			 person has been adjudicated as mentally defective or committed to a mental
			 institution.
								(c)Standard for
			 Adjudications, Commitments, and Determinations Related to Mental
			 Health
						(1)In
			 generalNo department or agency of the Federal Government may
			 provide to the Attorney General any record of an adjudication or determination
			 related to the mental health of a person, or any commitment of a person to a
			 mental institution if—
							(A)the adjudication,
			 determination, or commitment, respectively, has been set aside or expunged, or
			 the person has otherwise been fully released or discharged from all mandatory
			 treatment, supervision, or monitoring;
							(B)the person has
			 been found by a court, board, commission, or other lawful authority to no
			 longer suffer from the mental health condition that was the basis of the
			 adjudication, determination, or commitment, respectively, or has otherwise been
			 found to be rehabilitated through any procedure available under law; or
							(C)the adjudication,
			 determination, or commitment, respectively, is based solely on a medical
			 finding of disability, without a finding that the person is a danger to himself
			 or to others or that the person lacks the mental capacity to manage his own
			 affairs, except that nothing in this section or any other provision of law
			 shall prevent a department or agency from providing to the Attorney General any
			 record demonstrating that a person was adjudicated or determined to be not
			 guilty by reason of insanity, or based on lack of mental responsibility, or
			 found incompetent to stand trial, in any criminal case or under the Uniform
			 Code of Military Justice.
							(2)Treatment of
			 certain adjudications, determinations, and commitments
							(A)Program for
			 relief from disabilitiesEach department or agency of the United
			 States that makes any adjudication or determination related to the mental
			 health of a person or imposes any commitment to a mental institution, as
			 described in subsection (d)(4) and (g)(4) of section 922 of title 18, United
			 States Code, shall establish a program that permits such a person to apply for
			 relief from the disabilities imposed by such subsections. Relief and judicial
			 review shall be available according to the standards prescribed in section
			 925(c) of title 18, United States Code.
							(B)Relief from
			 disabilitiesIn the case of an adjudication or determination
			 related to the mental health of a person or a commitment of a person to a
			 mental institution, a record of which may not be provided to the Attorney
			 General under paragraph (1), including because of the absence of a finding
			 described in subparagraph (C) of such paragraph, or from which a person has
			 been granted relief under a program established under subparagraph (A), the
			 adjudication, determination, or commitment, respectively, shall be deemed not
			 to have occurred for purposes of subsections (d)(4) and (g)(4) of section 922
			 of title 18, United States Code.
							(d)Information
			 Excluded From NICS Records
						(1)In
			 generalNo department or agency of the Federal Government may
			 make available to the Attorney General, for use by the National Instant
			 Criminal Background Check System (nor may the Attorney General make available
			 to such system), the name or any other relevant identifying information of any
			 person adjudicated or determined to be mentally defective or any person
			 committed to a mental institution for purposes of assisting the Attorney
			 General in enforcing subsections (d)(4) and (g)(4) of section 922 of title 18,
			 United States Code, unless such adjudication, determination, or commitment,
			 respectively, included a finding that the person is a danger to himself or to
			 others or that the person lacks the mental capacity to manage his own
			 affairs.
						(2)Effective
			 dateParagraph (1) shall apply to names and other information
			 provided before, on, or after the date of the enactment of this Act. Any name
			 or information provided in violation of paragraph (1) before such date shall be
			 removed from the National Instant Criminal Background Check System.
						212.Requirements
			 to obtain waiver
					(a)In
			 GeneralBeginning 3 years after the date of the enactment of this
			 Act, a State shall be eligible to receive a waiver of the 10 percent matching
			 requirement for National Criminal History Improvement Grants under the Crime
			 Identification Technology Act of 1988 (42 U.S.C. 14601) if the State provides
			 at least 90 percent of the information described in subsection (c). The length
			 of such a waiver shall not exceed 2 years.
					(b)State
			 Estimates
						(1)Initial state
			 estimate
							(A)In
			 generalTo assist the Attorney General in making a determination
			 under subsection (a) of this section, and under section 214, concerning the
			 compliance of the States in providing information to the Attorney General for
			 the purpose of receiving a waiver under subsection (a) of this section, or
			 facing a loss of funds under section 214, by a date not later than 180 days
			 after the date of the enactment of this Act, each State shall provide the
			 Attorney General with a reasonable estimate, as calculated by a method
			 determined by the Attorney General and in accordance with section 214(d), of
			 the number of the records described in subparagraph (C) applicable to such
			 State that concern persons who are prohibited from possessing or receiving a
			 firearm under subsection (g) or (n) of section 922 of title 18, United States
			 Code.
							(B)Failure to
			 provide initial estimateA State that fails to provide an
			 estimate described in subparagraph (A) by the date required under such
			 subparagraph shall be ineligible to receive any funds under section 213, until
			 such date as it provides such estimate to the Attorney General.
							(C)Record
			 definedFor purposes of subparagraph (A), a record is the
			 following:
								(i)A
			 record that identifies a person who has been convicted in any court of a crime
			 punishable by imprisonment for a term exceeding 1 year.
								(ii)A
			 record that identifies a person for whom an indictment has been returned for a
			 crime punishable by imprisonment for a term exceeding 1 year that is valid
			 under the laws of the State involved or who is a fugitive from justice, as of
			 the date of the estimate, and for which a record of final disposition is not
			 available.
								(iii)A
			 record that identifies a person who is an unlawful user of, or addicted to a
			 controlled substance (as such terms unlawful user and
			 addicted are respectively defined in regulations implementing
			 section 922(g)(3) of title 18, United States Code, as in effect on the date of
			 the enactment of this Act) as demonstrated by arrests, convictions, and
			 adjudications, and whose record is not protected from disclosure to the
			 Attorney General under any provision of State or Federal law.
								(iv)A
			 record that identifies a person who has been adjudicated mentally defective or
			 committed to a mental institution (as determined in regulations implementing
			 section 922(g)(4) of title 18, United States Code, as in effect on the date of
			 the enactment of this Act) and whose record is not protected from disclosure to
			 the Attorney General under any provision of State or Federal law.
								(v)A
			 record that is electronically available and that identifies a person who, as of
			 the date of such estimate, is subject to a court order described in section
			 922(g)(8) of title 18, United States Code.
								(vi)A
			 record that is electronically available and that identifies a person convicted
			 in any court of a misdemeanor crime of domestic violence, as defined in section
			 921(a)(33) of title 18, United States Code.
								(2)ScopeThe
			 Attorney General, in determining the compliance of a State under this section
			 or section 214 for the purpose of granting a waiver or imposing a loss of
			 Federal funds, shall assess the total percentage of records provided by the
			 State concerning any event occurring within the prior 20 years, which would
			 disqualify a person from possessing a firearm under subsection (g) or (n) of
			 section 922 of title 18, United States Code.
						(3)ClarificationNotwithstanding
			 paragraph (2), States shall endeavor to provide the National Instant Criminal
			 Background Check System with all records concerning persons who are prohibited
			 from possessing or receiving a firearm under subsection (g) or (n) of section
			 922 of title 18, United States Code, regardless of the elapsed time since the
			 disqualifying event.
						(c)Eligibility of
			 State Records for Submission to the National Instant Criminal Background Check
			 System
						(1)Requirements
			 for eligibility
							(A)In
			 generalFrom the information collected by a State, the State
			 shall make electronically available to the Attorney General records relevant to
			 a determination of whether a person is disqualified from possessing or
			 receiving a firearm under subsection (g) or (n) of section 922 of title 18,
			 United States Code, or applicable State law.
							(B)NICS
			 updatesThe State, on being made aware that the basis under which
			 a record was made available under subparagraph (A) does not apply, or no longer
			 applies, shall, as soon as practicable—
								(i)update, correct,
			 modify, or remove the record from any database that the Federal or State
			 government maintains and makes available to the National Instant Criminal
			 Background Check System, consistent with the rules pertaining to that database;
			 or
								(ii)notify the
			 Attorney General that such basis no longer applies so that the record system in
			 which the record is maintained is kept up to date.
								(C)CertificationTo
			 remain eligible for a waiver under subsection (a), a State shall certify to the
			 Attorney General, not less than once during each 2-year period, that at least
			 90 percent of all records described in subparagraph (A) has been made
			 electronically available to the Attorney General in accordance with
			 subparagraph (A).
							(D)Inclusion of
			 all recordsFor purposes of this paragraph, a State shall
			 identify and include all of the records described under subparagraph (A)
			 without regard to the age of the record.
							(2)Application to
			 persons convicted of misdemeanor crimes of domestic violenceThe
			 State shall make available to the Attorney General, for use by the National
			 Instant Criminal Background Check System, records relevant to a determination
			 of whether a person has been convicted in any court of a misdemeanor crime of
			 domestic violence. With respect to records relating to such crimes, the State
			 shall provide information specifically describing the offense and the specific
			 section or subsection of the offense for which the defendant has been convicted
			 and the relationship of the defendant to the victim in each case.
						(3)Application to
			 persons who have been adjudicated as a mental defective or committed to a
			 mental institutionThe State shall make available to the Attorney
			 General, for use by the National Instant Criminal Background Check System, the
			 name and other relevant identifying information of persons adjudicated as
			 mentally defective or those committed to mental institutions to assist the
			 Attorney General in enforcing section 922(g)(4) of title 18, United States
			 Code.
						(d)Privacy
			 ProtectionsFor any information provided to the Attorney General
			 for use by the National Instant Criminal Background Check System, relating to
			 persons prohibited from possessing or receiving a firearm under section
			 922(g)(4) of title 18, United States Code, the Attorney General shall work with
			 States and local law enforcement and the mental health community to establish
			 regulations and protocols for protecting the privacy of information provided to
			 the system. The Attorney General shall make every effort to meet with any
			 mental health group seeking to express its views concerning these regulations
			 and protocols and shall seek to develop regulations as expeditiously as
			 practicable.
					(e)Attorney
			 General ReportNot later than January 31 of each year, the
			 Attorney General shall submit to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House of Representatives a report on
			 the progress of States in automating the databases containing the information
			 described in subsection (b) and in making that information electronically
			 available to the Attorney General pursuant to the requirements of subsection
			 (c).
					213.Implementation
			 assistance to States
					(a)Authorization
						(1)In
			 generalFrom amounts made available to carry out this section and
			 subject to section 212(b)(1)(B), the Attorney General shall make grants to
			 States and Indian tribal governments, in a manner consistent with the National
			 Criminal History Improvement Program, which shall be used by the States and
			 Indian tribal governments, in conjunction with units of local government and
			 State and local courts, to establish or upgrade information and identification
			 technologies for firearms eligibility determinations.
						(2)Grants to
			 indian tribesUp to 5 percent of the grant funding available
			 under this section may be reserved for Indian tribal governments, including
			 tribal judicial systems.
						(b)Use of Grant
			 AmountsGrants awarded to States or Indian tribes under this
			 section may only be used to—
						(1)create electronic
			 systems, which provide accurate and up-to-date information which is directly
			 related to checks under the National Instant Criminal Background Check System
			 (referred to in this section as NICS), including court
			 disposition and corrections records;
						(2)assist States in
			 establishing or enhancing their own capacities to perform NICS background
			 checks;
						(3)supply accurate
			 and timely information to the Attorney General concerning final dispositions of
			 criminal records to databases accessed by NICS;
						(4)supply accurate
			 and timely information to the Attorney General concerning the identity of
			 persons who are prohibited from obtaining a firearm under section 922(g)(4) of
			 title 18, United States Code, to be used by the Federal Bureau of Investigation
			 solely to conduct NICS background checks;
						(5)supply accurate
			 and timely court orders and records of misdemeanor crimes of domestic violence
			 for inclusion in Federal and State law enforcement databases used to conduct
			 NICS background checks; and
						(6)collect and
			 analyze data needed to demonstrate levels of State compliance with this
			 Act.
						(c)EligibilityTo
			 be eligible for a grant under this section, a State shall certify, to the
			 satisfaction of the Attorney General, that the State has implemented a relief
			 from disabilities program in accordance with section 215.
					(d)ConditionAs
			 a condition of receiving a grant under this section, a State shall specify the
			 projects for which grant amounts will be used, and shall use such amounts only
			 as specified. A State that violates this subsection shall be liable to the
			 Attorney General for the full amount of the grant received under this
			 section.
					(e)Authorization
			 of Appropriations
						(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section $400,000,000 for each of the fiscal years 2009 through 2013.
						(2)AllocationsFor
			 fiscal years 2009 and 2010, the Attorney General shall endeavor to allocate at
			 least 1/2 of the authorized appropriations to those States
			 providing more than 50 percent of the records required to be provided under
			 sections 212 and 213. For fiscal years 2011, 2012, and 2013, the Attorney
			 General shall endeavor to allocate at least 1/2 of the
			 authorized appropriations to those States providing more than 70 percent of the
			 records required to be provided under section 212 and 213. The allocations in
			 this paragraph shall be subject to the discretion of the Attorney General, who
			 shall have the authority to make adjustments to the distribution of the
			 authorized appropriations as necessary to maximize incentives for State
			 compliance.
						(f)User
			 FeeThe Federal Bureau of Investigation shall not charge a user
			 fee for background checks pursuant to section 922(t) of title 18, United States
			 Code.
					214.Penalties for
			 noncompliance
					(a)Attorney
			 General Report
						(1)In
			 generalNot later than January 31 of each year, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report on the
			 progress of the States in automating the databases containing information
			 described under sections 212 and 213, and in providing that information
			 pursuant to the requirements of sections 212 and 213.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Department of Justice, such funds as may be necessary to carry out paragraph
			 (1).
						(b)Penalties
						(1)Discretionary
			 reduction
							(A)During the 2-year
			 period beginning 3 years after the date of enactment of this Act, the Attorney
			 General may withhold not more than 3 percent of the amount that would otherwise
			 be allocated to a State under section 505 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3755) if the State provides less than 50 percent of
			 the records required to be provided under sections 212 and 213.
							(B)During the 5-year
			 period after the expiration of the period referred to in subparagraph (A), the
			 Attorney General may withhold not more than 4 percent of the amount that would
			 otherwise be allocated to a State under section 505 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State provides
			 less than 70 percent of the records required to be provided under sections 212
			 and 213.
							(2)Mandatory
			 reductionAfter the expiration of the periods referred to in
			 paragraph (1), the Attorney General shall withhold 5 percent of the amount that
			 would otherwise be allocated to a State under section 505 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3755), if the State provides less than 90 percent of
			 the records required to be provided under sections 212 and 213.
						(3)Waiver by
			 attorney generalThe Attorney General may waive the applicability
			 of paragraph (2) to a State if the State provides substantial evidence, as
			 determined by the Attorney General, that the State is making a reasonable
			 effort to comply with the requirements of sections 212 and 213, including an
			 inability to comply due to court order or other legal restriction.
						(c)ReallocationAny
			 funds that are not allocated to a State because of the failure of the State to
			 comply with the requirements of this title shall be reallocated to States that
			 meet such requirements.
					(d)MethodologyThe
			 method established to calculate the number of records to be reported, as set
			 forth in section 212(b)(1)(A), and State compliance with the required level of
			 reporting under sections 212 and 213 shall be determined by the Attorney
			 General. The Attorney General shall calculate the methodology based on the
			 total number of records to be reported from all subcategories of records, as
			 described in section 212(b)(1)(C).
					215.Relief from
			 disabilities program required as condition for participation in grant
			 programs
					(a)Program
			 DescribedA relief from disabilities program is implemented by a
			 State in accordance with this section if the program—
						(1)permits a person
			 who, pursuant to State law, has been adjudicated as described in subsection
			 (g)(4) of section 922 of title 18, United States Code, or has been committed to
			 a mental institution, to apply to the State for relief from the disabilities
			 imposed by subsections (d)(4) and (g)(4) of such section by reason of the
			 adjudication or commitment;
						(2)provides that a
			 State court, board, commission, or other lawful authority shall grant the
			 relief, pursuant to State law and in accordance with the principles of due
			 process, if the circumstances regarding the disabilities referred to in
			 paragraph (1), and the person’s record and reputation, are such that the person
			 will not be likely to act in a manner dangerous to public safety and that the
			 granting of the relief would not be contrary to the public interest; and
						(3)permits a person
			 whose application for the relief is denied to file a petition with the State
			 court of appropriate jurisdiction for a de novo judicial review of the
			 denial.
						(b)Authority To
			 Provide Relief From Certain Disabilities With Respect to
			 FirearmsIf, under a State relief from disabilities program
			 implemented in accordance with this section, an application for relief referred
			 to in subsection (a)(1) of this section is granted with respect to an
			 adjudication or a commitment to a mental institution, the adjudication or
			 commitment, as the case may be, is deemed not to have occurred for purposes of
			 subsections (d)(4) and (g)(4) of section 922 of title 18, United States
			 Code.
					216.Illegal
			 immigrant gun purchase notification
					(a)In
			 generalNotwithstanding any
			 other provision of law or of this title, all records obtained by the National
			 Instant Criminal Background Check system relevant to whether an individual is
			 prohibited from possessing a firearm because such person is an alien illegally
			 or unlawfully in the United States shall be made available to U.S. Immigration
			 and Customs Enforcement.
					(b)RegulationsThe Attorney General, at his or her
			 discretion, shall promulgate guidelines relevant to what records relevant to
			 illegal aliens shall be provided pursuant to the provisions of this
			 title.
					BFocusing Federal
			 assistance on the improvement of relevant records
				221.Continuing
			 evaluations
					(a)Evaluation
			 RequiredThe Director of the Bureau of Justice Statistics
			 (referred to in this section as the Director) shall study and
			 evaluate the operations of the National Instant Criminal Background Check
			 System. Such study and evaluation shall include compilations and analyses of
			 the operations and record systems of the agencies and organizations necessary
			 to support such System.
					(b)Report on
			 GrantsNot later than January 31 of each year, the Director shall
			 submit to Congress a report containing the estimates submitted by the States
			 under section 212(b).
					(c)Report on Best
			 PracticesNot later than January 31 of each year, the Director
			 shall submit to Congress, and to each State participating in the National
			 Criminal History Improvement Program, a report of the practices of the States
			 regarding the collection, maintenance, automation, and transmittal of
			 information relevant to determining whether a person is prohibited from
			 possessing or receiving a firearm by Federal or State law, by the State or any
			 other agency, or any other records relevant to the National Instant Criminal
			 Background Check System, that the Director considers to be best
			 practices.
					(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of the fiscal years 2009 through 2011 to
			 complete the studies, evaluations, and reports required under this
			 section.
					CGrants to State
			 court systems for the improvement in automation and transmittal of disposition
			 records
				231.Disposition
			 records automation and transmittal improvement grants
					(a)Grants
			 AuthorizedFrom amounts made available to carry out this section,
			 the Attorney General shall make grants to each State, consistent with State
			 plans for the integration, automation, and accessibility of criminal history
			 records, for use by the State court system to improve the automation and
			 transmittal of criminal history dispositions, records relevant to determining
			 whether a person has been convicted of a misdemeanor crime of domestic
			 violence, court orders, and mental health adjudications or commitments, to
			 Federal and State record repositories in accordance with sections 212 and 213
			 and the National Criminal History Improvement Program.
					(b)Grants to
			 Indian TribesUp to 5 percent of the grant funding available
			 under this section may be reserved for Indian tribal governments for use by
			 Indian tribal judicial systems.
					(c)Use of
			 FundsAmounts granted under this section shall be used by the
			 State court system only—
						(1)to carry out, as
			 necessary, assessments of the capabilities of the courts of the State for the
			 automation and transmission of arrest and conviction records, court orders, and
			 mental health adjudications or commitments to Federal and State record
			 repositories; and
						(2)to implement
			 policies, systems, and procedures for the automation and transmission of arrest
			 and conviction records, court orders, and mental health adjudications or
			 commitments to Federal and State record repositories.
						(d)EligibilityTo
			 be eligible to receive a grant under this section, a State shall certify, to
			 the satisfaction of the Attorney General, that the State has implemented a
			 relief from disabilities program in accordance with section 215.
					(e)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $125,000,000 for each of the fiscal
			 years 2008 through 2010.
					DGAO
			 audit
				241.GAO
			 audit
					(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct an audit of the expenditure of all funds appropriated for criminal
			 records improvement pursuant to section 106(b) of the Brady Handgun Violence
			 Prevention Act (Public Law 103–159) to determine if the funds were expended for
			 the purposes authorized by the Act and how those funds were expended for those
			 purposes or were otherwise expended.
					(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress describing the findings of the audit
			 conducted pursuant to subsection (a).
					IIIEquity in Law
			 Enforcement Act
			301.Short
			 titleThis title may be cited
			 as the Equity in Law Enforcement
			 Act.
			302.Line-of-duty
			 death and disability benefitsSection 1204(8) of part L of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(8)) is amended—
				(1)in subparagraph
			 (B), by striking or at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(D)an individual who
				is—
							(i)serving a private
				institution of higher education in an official capacity, with or without
				compensation, as a law enforcement officer; and
							(ii)sworn, licensed,
				or certified under the laws of a State for the purposes of law enforcement (and
				trained to meet the training standards for law enforcement officers established
				by the relevant governmental appointing authority); or
							(E)a rail police
				officer who is—
							(i)employed by a
				rail carrier; and
							(ii)sworn, licensed,
				or certified under the laws of a State for the purposes of law enforcement (and
				trained to meet the training standards for law enforcement officers established
				by the relevant governmental appointing
				authority).
							.
				303.Law
			 enforcement armor vests
				(a)Grant
			 ProgramSection 2501 of part Y of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796ll) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 and Indian tribes and inserting Indian tribes, private
			 institutions of higher education, and rail carriers; and
						(B)by inserting
			 before the period the following: and law enforcement officers serving
			 private institutions of higher education and rail carriers who are sworn,
			 licensed, or certified under the laws of a State for the purposes of law
			 enforcement (and trained to meet the training standards for law enforcement
			 officers established by the relevant governmental appointing
			 authority);
						(2)in subsection
			 (b)(1), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
					(3)in subsection
			 (e), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier.
					(b)ApplicationsSection
			 2502 of part Y of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796ll–1) is amended—
					(1)in subsection
			 (a), by striking or Indian tribe and inserting Indian
			 tribe, private institution of higher education, or rail carrier;
			 and
					(2)in subsection
			 (b), by striking and Indian tribes and inserting Indian
			 tribes, private institutions of higher education, and rail
			 carriers.
					(c)DefinitionsSection
			 2503(6) of part Y of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796ll–2(6)) is amended by
			 striking or Indian tribe and inserting Indian tribe,
			 private institution of higher education, or rail carrier.
				304.Byrne
			 grantsSection 501(b)(2) of
			 part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3751(b)(2)) is amended by
			 inserting after units of local government the following:
			 , private institutions of higher education, and rail
			 carriers.
			IVLaw
			 Enforcement Officers Safety Act of 2007
			401.Short
			 titleThis title may be cited
			 as the Law Enforcement Officers Safety
			 Act of 2007.
			402.Amendments to
			 law enforcement officers safety provisions of title 18
				(a)In
			 generalSection 926B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department or a
				law enforcement or police officer of the executive branch of the Federal
				Government qualifies as an employee of a governmental agency who is authorized
				by law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law,
				and has statutory powers of
				arrest.
						.
				(b)Retired law
			 enforcement officersSection 926C of title 18, United States
			 Code, is amended—
					(1)in subsection (c)—
						(A)in paragraph (3)(A), by striking was
			 regularly employed as a law enforcement officer for an aggregate of 15 years or
			 more and inserting served as a law enforcement officer for an
			 aggregate of 10 years or more;
						(B)by striking
			 paragraphs (4) and (5) and inserting the following:
							
								(4)during the most
				recent 12-month period, has met, at the expense of the individual, the
				standards for qualification in firearms training for active law enforcement
				officers as set by the officer’s former agency, the State in which the officer
				resides or, if the State has not established such standards, a law enforcement
				agency within the State in which the officer
				resides;
								;
				and
						(C)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6), respectively;
						(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking to meet the standards established by the agency for training
			 and qualification for active law enforcement officers to carry a firearm of the
			 same type as the concealed firearm; or and inserting to meet the
			 active duty standards for qualification in firearms training as established by
			 the agency to carry a firearm of the same type as the concealed firearm
			 or; and
						(B)in paragraph
			 (2)(B), by striking that indicates that the individual has, not less
			 recently than 1 year before the date the individual is carrying the concealed
			 firearm, been tested or otherwise found by the State to meet the standards
			 established by the State for training and qualification for active law
			 enforcement officers to carry a firearm of the same type as the concealed
			 firearm. and inserting
							
								or by a
			 certified firearms instructor that is qualified to conduct a firearms
			 qualification test for active duty officers within that State that indicates
			 that the individual has, not less recently than 1 year before the date the
			 individual is carrying the concealed firearms, been tested or otherwise found
			 by the State or a certified firearms instructor that is qualified to conduct a
			 firearms qualification test for active duty officers within that State to have
			 met—(i)the active duty
				standards for qualification in firearms training as established by the State to
				carry a firearm of the same type as the concealed firearm; or
								(ii)if the State has
				not established such standards, standards set by any law enforcement agency
				within that State to carry a firearm of the same type as the concealed
				firearm.
								;
				and
						(3)by adding at the
			 end the following:
						
							(f)In this section,
				the term service with a public agency as a law enforcement officer
				includes service as a law enforcement officer of the Amtrak Police Department
				or as a law enforcement or police officer of the executive branch of the
				Federal
				Government.
							.
					403.Government
			 Accountability Office study of qualified active and retired law enforcement
			 officers
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall begin a study
			 of the number of active and retired law enforcement officers carrying concealed
			 firearms pursuant to sections 926B and 926C of title 18, United States
			 Code.
				(b)ContentsThe
			 study shall determine and analyze the following:
					(1)The number of
			 qualified law enforcement officers in each State or any political subdivision
			 thereof carrying a concealed firearm under section 926B of title 18, United
			 States Code.
					(2)The number of
			 qualified retired law enforcement officers in each State or any political
			 subdivision thereof carrying a concealed firearm under section 926C of title
			 18, United States Code.
					(3)The number of
			 qualified retired law enforcement officers with less than 15 years of service
			 carrying a concealed firearm.
					(4)The number of
			 qualified retired law enforcement officers obtaining certification from a
			 certified firearms instructor that is qualified to conduct a firearms
			 qualification test for active duty officers within that State to have met the
			 active duty standards for qualification in firearms training as established by
			 the State or, if the State has not established such standards, standards set by
			 a law enforcement agency for training and qualification for active duty law
			 enforcement officers within that State, to carry a firearm of the same type as
			 the concealed firearm. The report shall also include detailed information on
			 the differences between the certification requirements set forth by each State
			 and each law enforcement agency within that State authorized to issue
			 certifications for concealed weapons under sections 926B and 926C of title 18,
			 United States Code.
					(5)A detailed
			 analysis and comparison of the criteria used in each State or any political
			 subdivision thereof to determine whether an individual is qualified to carry a
			 concealed weapon under section 926C(c)(5) of title 18, United States
			 Code.
					(c)Opportunity for
			 public commentThe Comptroller General shall provide an
			 opportunity for public comment on the proposed scope and methodology for the
			 report required by subsections (a) and (b), making such modifications in
			 response to such comments as he deems appropriate.
				(d)ReportNot
			 later than 15 months after the date of the enactment of this Act, the
			 Comptroller General shall complete the study under this section and submit a
			 report to the Committees on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives regarding the findings of the
			 study.
				VPRECAUTION
			 Act
			501.Short
			 titleThis title may be cited
			 as the Prevention Resources for
			 Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods
			 Act of 2007 or the PRECAUTION Act.
			502.PurposesThe purposes of this title are to—
				(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
				(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
				(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
				(4)provide
			 additional resources to the National Institute of Justice to administer
			 research and development grants for promising crime prevention and intervention
			 strategies;
				(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs
			 administered by the Office of Community Oriented Policing Services of the
			 Department of Justice, grant programs administered by the Office of Safe and
			 Drug-Free Schools of the Department of Education, and other similar programs;
			 and
				(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
				503.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 134(a).
				(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
				(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
					(A)Family and
			 community settings (including public health-based strategies).
					(B)Law enforcement
			 settings (including probation-based strategies).
					(C)School settings
			 (including antigang and general antiviolence strategies).
					(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
				504.National
			 Commission on Public Safety Through Crime Prevention
				(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Public Safety Through Crime
			 Prevention.
				(b)Members
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
						(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
						(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under subparagraph (B));
						(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
						(E)1 member
			 appointed by the minority leader of the Senate (in addition to any appointment
			 made under subparagraph (D)).
						(2)Persons
			 eligible
						(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
						(B)Required
			 representativesAt least—
							(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
							(ii)2
			 members of the Commission shall be law enforcement practitioners.
							(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for
			 initial appointmentsThe appointment of the members shall be made
			 not later than 60 days after the date of enactment of this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
					(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
					(c)Operation
					(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
					(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
					(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this subtitle or
			 other applicable law.
					(d)Public
			 hearings
					(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
					(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
					(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
					(e)Comprehensive
			 study of evidence-based crime prevention and intervention strategies
					(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
					(2)Matters
			 includedThe study under paragraph (1) shall include—
						(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
						(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
						(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
						(D)an identification
			 of—
							(i)promising areas
			 for further research and development; and
							(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
							(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
						(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
						(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
						(3)Initial report
			 on top-tier crime prevention and intervention strategies
						(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
							(i)the
			 President;
							(ii)Congress;
							(iii)the Attorney
			 General;
							(iv)the Chief
			 Federal Public Defender of each district;
							(v)the
			 chief executive of each State;
							(vi)the Director of
			 the Administrative Office of the Courts of each State;
							(vii)the Director of
			 the Administrative Office of the United States Courts; and
							(viii)the attorney
			 general of each State.
							(B)ContentsThe
			 report under subparagraph (A) shall include—
							(i)the
			 findings and conclusions of the Commission;
							(ii)a
			 summary of the top-tier strategies, including—
								(I)a review of the
			 rigorous evidence supporting the designation of each strategy as
			 top-tier;
								(II)a brief outline
			 of the keys to successful implementation for each strategy; and
								(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
								(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
							(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
							(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
							(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
						(f)Recommendations
			 regarding dissemination of the innovative crime prevention and intervention
			 strategy grants
					(1)Submission
						(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice with recommendations
			 on qualifying considerations relating to that subcategory for selecting grant
			 recipients under section 505.
						(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
						(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
						(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
						(B)any geographic or
			 demographic targets;
						(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
						(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
						(g)Final report on
			 the results of the innovative crime prevention and intervention strategy
			 grants
					(1)In
			 generalFollowing the close of the 3-year implementation period
			 for each grant recipient under section 505, the Commission shall collect the
			 results of the study of the effectiveness of that grant under section 505(b)(3)
			 and shall submit a public report to the President, the Attorney General,
			 Congress, the chief executive of each State, and the attorney general of each
			 State describing each strategy funded under section 505 and its results. This
			 report shall be submitted not later than 5 years after the date of the
			 selection of the chairperson of the Commission.
					(2)Collection of
			 information and evidence regarding grant recipientsThe
			 Commission’s collection of information and evidence regarding each grant
			 recipient under section 505 shall be carried out by—
						(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice;
						(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the grant recipient is carrying out the strategy
			 with a grant under section 505, at least once in the second and once in the
			 third year of that grant;
						(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
						(D)other means as
			 necessary.
						(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a grant under section 505,
			 detailing—
						(A)the type of crime
			 or delinquency prevention or intervention strategy;
						(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
						(C)any partnerships
			 with public or private entities through the course of the grant period;
						(D)the type and
			 design of the effectiveness study conducted under section 505(b)(3) for that
			 strategy;
						(E)the results of
			 the effectiveness study conducted under section 505(b)(3) for that
			 strategy;
						(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under section 505(b)(3), including recommendations regarding which
			 types of environments might best be suited for successful replication;
			 and
						(G)recommendations
			 regarding the need for further research and development of the strategy.
						(h)Personnel
			 matters
					(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
					(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
					(3)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(4)Detail of
			 Federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
					(i)Contracts for
			 research
					(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this Act. The National Institute of Justice shall contract
			 with the researchers and experts selected by the Commission to provide funding
			 in exchange for their services.
					(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section.
				(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
				(l)ExemptionThe
			 Commission shall be exempt from the Federal Advisory Committee Act.
				505.Innovative
			 crime prevention and intervention strategy grants
				(a)Grants
			 authorizedThe Director of
			 the National Institute of Justice may make grants to public and private
			 entities to fund the implementation and evaluation of innovative crime or
			 delinquency prevention or intervention strategies. The purpose of grants under
			 this section shall be to provide funds for all expenses related to the
			 implementation of such a strategy and to conduct a rigorous study on the
			 effectiveness of that strategy.
				(b)Grant
			 distribution
					(1)PeriodA
			 grant under this section shall be made for a period of not more than 3
			 years.
					(2)AmountThe
			 amount of each grant under this section—
						(A)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
						(B)shall not exceed
			 $2,000,000.
						(3)Evaluation
			 set-aside
						(A)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this section for a rigorous study
			 of the effectiveness of the strategy during the 3-year period of the grant for
			 that strategy.
						(B)Methodology of
			 study
							(i)In
			 generalEach study conducted under subparagraph (A) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (c).
							(ii)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (c) shall approve—
								(I)an evaluator that
			 has successfully carried out multiple studies producing rigorous evidence of
			 effectiveness; and
								(II)a proposed study
			 design that is likely to produce rigorous evidence of the effectiveness of the
			 strategy.
								(iii)ApprovalBefore
			 a grant is awarded under this section, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (c).
							(4)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 504(f), the Director of the National Institute of Justice shall award all
			 grants under this section relating to that subcategory.
					(5)Type of
			 grantsOne-third of the grants made under this section shall be
			 made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 504(f) shall be considered.
					(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out this subsection.
					(c)Dedicated
			 staff
					(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the grants under this
			 section.
					(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that grantees
			 adhere to the study design approved before the applicable grant was
			 awarded.
					(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 grant under this section. That employee shall be responsible for ensuring
			 timely cooperation with Commission requests.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000 for each of fiscal years 2008 through 2012 to carry out this
			 subsection.
					(d)ApplicationsA
			 public or private entity desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director of the National Institute of Justice may reasonably
			 require.
				(e)Cooperation
			 with the CommissionGrant recipients shall cooperate with the
			 Commission in providing them with full information on the progress of the
			 strategy being carried out with a grant under this section, including—
					(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
					(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the grant under this section was received, including details on partnerships,
			 selection of participants, and any efforts to publicize the strategy;
			 and
					(3)responding to any
			 specific inquiries that may be made by the Commission.
					VITerrorist Hoax
			 Improvements Act of 2007
			601.Short
			 titleThis title may be cited
			 as the Terrorist Hoax Improvements Act
			 of 2007.
			602.Improvements
			 to the terrorist hoax statute
				(a)Hoax
			 statuteSection 1038 of title
			 18, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1), after title 49, insert or any other offense listed
			 under section 2332b(g)(5)(B) of this title,; and
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking 5 years and inserting 10
			 years; and
							(ii)in
			 subparagraph (B), by striking 20 years and inserting 25
			 years; and
							(2)by amending
			 subsection (b) to read as follows:
						
							(b)Civil
				action
								(1)In
				generalWhoever engages in any conduct with intent to convey
				false or misleading information under circumstances where such information may
				reasonably be believed and where such information indicates that an activity
				has taken, is taking, or will take place that would constitute an offense
				listed under subsection (a)(1) is liable in a civil action to any party
				incurring expenses incident to any emergency or investigative response to that
				conduct, for those expenses.
								(2)Effect of
				conduct
									(A)In
				generalA person described in subparagraph (B) is liable in a
				civil action to any party described in subparagraph (B)(ii) for any expenses
				that are incurred by that party—
										(i)incident to
				any emergency or investigative response to any conduct described in
				subparagraph (B)(i); and
										(ii)after the
				person that engaged in that conduct should have informed that party of the
				actual nature of the activity.
										(B)ApplicabilityA
				person described in this subparagraph is any person that—
										(i)engages in
				any conduct that has the effect of conveying false or misleading information
				under circumstances where such information may reasonably be believed to
				indicate that an activity has taken, is taking, or will take place that would
				constitute an offense listed under subsection (a)(1);
										(ii)receives
				actual notice that another party is taking emergency or investigative action
				because that party believes that the information indicates that an activity has
				taken, is taking, or will take place that would constitute an offense listed
				under subsection (a)(1); and
										(iii)after
				receiving such notice, fails to promptly and reasonably inform 1 or more
				parties described in clause (ii) of the actual nature of the
				activity.
										.
					(b)Threatening
			 communications
					(1)Mailed
			 within the United StatesSection 876 of title 18, United States
			 Code, is amended by adding at the end thereof the following new
			 subsection:
						
							(e)For purposes
				of this section, the term addressed to any other person includes
				an individual (other than the sender), a corporation or other legal person, and
				a government or agency or component
				thereof.
							.
					(2)Mailed to a
			 foreign countrySection 877 of title 18, United States Code, is
			 amended by adding at the end thereof the following new paragraph:
						
							For
				purposes of this section, the term addressed to any person
				includes an individual, a corporation or other legal person, and a government
				or agency or component
				thereof.
							.
					
	
		September 21, 2007
		Read twice and placed on the calendar
	
